Talmadge, J.
(concurring in part/dissenting in part) — I agree with the majority that Kelly Smith failed to establish a cause of action under 42 U.S.C. § 1983 against Bates Technical College and the individual defendants (Bates) for allegedly exercising her First Amendment rights because her expression to Bates related to a purely private concern. But I dissent on the issue of whether the common law tort of wrongful discharge in violation of public policy extends *817to employees like Smith, who have the protection of civil service laws or collective bargaining agreements and who may be terminated only for cause. The majority ignores the historical rationale for the tort and our case law in extending the cause of action beyond at-will employees. I would affirm the trial court’s dismissal of Smith’s complaint.
The majority correctly notes that under Washington common law, an employer could generally discharge an employee with or without cause absent an agreement or statutory system regulating the employment relationship to the contrary. Roberts v. Atlantic Richfield Co., 88 Wn.2d 887, 891, 568 P.2d 764 (1977). But an employer’s absolute prerogative to discharge an employee is not unfettered. In fact, in recent years we have created certain exceptions to the terminable-at-will doctrine. For example, we joined most jurisdictions in recognizing a cause of action in tort for wrongful discharge in violation of a clear mandate of public policy. See Thompson v. St. Regis Paper Co., 102 Wn.2d 219, 685 P.2d 1081 (1984) (adopting this narrow exception because it properly balances the interest of both the employer and the employee). “The policy underlying the exception [to the terminable-at-will rule] is that the common law doctrine cannot be used to shield an employer’s action which otherwise frustrates a clear manifestation of public policy.” Id. at 231. Consequently, an employee has a common law cause of action in tort for wrongful discharge, even if the employee’s service is at the will of the employer, if the discharge contravenes a clear mandate of public policy. See id. at 232. In essence, this common law tort affords job security protections to employees who, unlike civil servants or employees subject to a collective bargaining agreement (CBA), may have no other remedy for arbitrary employer conduct.
We have applied this exception to the terminable-at-will *818rule only in cases where the public policy is clear.5 In fact, in only a few cases have we found a violation of public policy. See, e.g., Gardner v. Loomis Armored, Inc., 128 Wn.2d 931, 950, 913 P.2d 377 (1996) (an armored truck driver’s discharge for leaving the truck to save a woman from imminent death violated public policy, although such a holding did not invalidate the defendant’s work rule regarding drivers leaving the truck). See also Bravo v. Dolsen Co., 125 Wn.2d 745, 758, 888 P.2d 147 (1995) (finding employer’s discharge of nonunionized plaintiffs for engaging in “concerted activities” violated public policy); Bennett v. Hardy, 113 Wn.2d 912, 924-25, 784 P.2d 1258 (1990) (applying the Dicomes v. State, 113 Wn.2d 612, 782 P.2d 1002 (1989) whistleblowing analysis and finding the employer’s alleged wrongdoing — unlawful age discrimination— together with the employee’s reasonable response to the conduct, violated public policy). But see, e.g., Keenan v. Allan, 91 F.3d 1275, 1281 (9th Cir. 1996) (although public policy encourages good faith reporting of improper governmental action, because the plaintiff failed to show causation or to rebut the defendant’s proffer of an alternative “overriding justification” for her dismissal, the court found no public policy violation). See also Havens v. C&D Plastics, Inc., 124 Wn.2d 158, 876 P.2d 435 (1994) (finding no violation of public policy (public safety) where the defendant failed to show he communicated his opposition to alleged violations of a certification procedure and he never personally refused to implement a company program violating “public policy”).
The fundamental issue in this case is whether the common law tort of wrongful discharge extends to an employee who is terminable only for cause. Affirming the summary dismissal of Smith’s wrongful discharge claim, the Court of Appeals noted this remedy is “ ‘generally, if not exclusively, applied to employment at-will situations.’ ” Smith v. Bates *819Technical College, No. 19937-8-II, slip op. at 8 (Wash. Ct. App. May 29, 1998) (quoting Micone v. Town of Steilacoom Civil Serv. Comm’n, 44 Wn. App. 636, 643 n.2, 722 P.2d 1369 (1986)). See also Albright v. State, 65 Wn. App. 763, 829 P.2d 1114 (1992). Our prior decisions confirmed this. In Reninger v. Department of Corrections, 134 Wn.2d 437, 445, 951 P.2d 782 (1998), for example we stated:
DOC argues the doctrines of wrongful discharge or constructive wrongful discharge do not apply to employees who are not terminable at-will. Reninger and Cohen, given their civil service status, were not terminable at-will employees. Indeed, our case law has questioned the viability of such a tort where other relief is available to an affected employee. See, e.g., Micone v. Town of Steilacoom Civil Serv. Comm’n, 44 Wn. App. 636, 643 n.2, 722 P.2d 1369 (questioning “whether the doctrine of constructive discharge even applies to employment governed by civil service rules”), review denied, 107 Wn.2d 1010 (1986); Albright v. State, 65 Wn. App. 763, 768-69, 829 P.2d 1114 (1992) (same).
134 Wn.2d at 445 (emphasis added). Furthermore, the United States District Court for the Eastern District of Washington observed: “the claim of ‘discharge in violation of public policy’ exists only as a narrow exception to the at-will doctrine; there is no such claim in cause-only employment.” Keenan v. Allan, 889 F. Supp. 1320, 1367 (E.D. Wash. 1995), aff’d, 91 F.3d 1275 (9th Cir. 1996). Similarly, in White v. State, 131 Wn.2d 1, 929 P.2d 396 (1997), we declined to extend the tort to include wrongful transfers and refused to subject each disciplinary decision of the employer to judicial scrutiny. “This is particularly true in instances like this one where an employee’s rights are already protected by civil service rule, by collective bargaining agreement, and by civil rights statutes.” Id. at 20.
Other jurisdictions have also adopted the view that the common law tort of wrongful discharge applies only to at-will employees. See Cullen v. E.H. Friedrich Co., 910 F. Supp. 815, 821 (D. Mass. 1995) (under Massachusetts law, *820“[t]he cause of action [for wrongful discharge in violation of public policy] is only available to ‘at-will’ employees”); Luethans v. Washington Univ., 894 S.W.2d 169, 173 (Mo. 1995) (“a wrongful discharge action is only available to an employee at-will”); Silva v. Albuquerque Assembly & Distrib. Freeport Warehouse Corp., 106 N.M. 19, 738 P.2d 513, 515 (1987) (“Obviously, if an employee is protected from wrongful discharge by an employment contract, the intended protection afforded by the retaliatory discharge action is unnecessary and inapplicable”); Phillips v. Babcock & Wilcox, 349 Pa. Super. 351, 503 A.2d 36, 38 (1986) (“[W]e hold that an action for the tort of wrongful discharge is available only when the employment relationship is at-will.”); Hermreck v. United Parcel Serv., Inc., 938 P.2d 863, 867 (Wyo. 1997) (“Where an employment contract is present, there does not exist any necessity for invoking a separate action for the tort of retaliatory discharge as to vindicate public policy.”); Tomlinson v. Board of Educ., 226 Conn. 704, 730 n.18, 629 A.2d 333, 347 n.18 (1993) (because plaintiff is not an employee at-will, she “is not entitled to invoke the common law doctrine of wrongful discharge as a separate cause of action in tort.”); and Stiles v. American Gen. Life Ins. Co., 335 S.C. 222, 516 S.E.2d 449, 452 (1999) (Toal, J., concurring) (Wrongful discharge tort “is not designed to overlap an employee’s statutory or contractual rights to challenge a discharge, but rather to provide a remedy for a clear violation of public policy where no other reasonable means of redress exists.”). Cf. Wilson v. City of Monroe, 88 Wn. App. 113, 121, 943 P.2d 1134 (1997), review denied, 134 Wn.2d 1028, 958 P.2d 318 (1998).
The majority largely overlooks this great weight of authority from around the United States and allows Smith a cause of action in tort for her allegedly wrongful discharge, even though the statutory and contractual remedies worked for her. The majority affords public employees greater protection than other workers in our state and provides significant disincentives for public employees to use the statutory and contractual mechanisms created for protection of their employment rights. Why use a CBA’s *821arbitration clause or the Public Employment Relations Commission (PERC) when the majority permits a public employee to go to court?
In the final analysis, the common law tort of wrongful discharge in violation of public policy should be available only to persons who are terminable-at-will. This tort was designed to afford employees job security protection from employer actions in violation of public policy when those employees had no other viable protections in contract or at law; that is not the case here. For employees who have the extensive protection of civil service laws or CBAs, their job security is embodied in statutory “for cause” termination provisions and the negotiated job security of a CBA. Thus, Smith, as both a public employee and a union member, is protected administratively as well as through her negotiated CBA. RCW 28B.52.025; RCW 41.56.024. Indeed, Smith’s CBA afforded her a swift, certain remedy in arbitration, which resulted in her restoration to employment, and back pay. Moreover, Smith still has unfair labor practice complaints pending before PERC, which has the authority to issue “appropriate remedial orders[.]” RCW 41.56.160(1). Furthermore, such orders are subject to considerable judicial deference. See Municipality of Metro. Seattle v. Public Employment Relations Comm’n, 118 Wn.2d 621, 826 P.2d 158 (1992).6
The majority finds that employees protected by civil service or CBAs may still seek the common law cause of action because the remedies afforded by an action in court may exceed those available through civil service or a CBA. Majority at 805. This refrain from the majority was expressly rejected by this court in Reninger in the context of an *822argument regarding the preclusive effect of administrative actions on subsequent court proceedings. The majority now tries to do by the back door what was not done in response to a more straightforward argument in Reninger.
The majority also believes that it can discern a clear violation of public policy here. Ordinarily, in determining whether a clear mandate of public policy has been violated, we consider “ ‘whether the employer’s conduct contravenes the letter or purpose of a constitutional, statutory, or regulatory provision or scheme.’ ” Thompson, 102 Wn.2d at 232 (quoting Parnar v. Americana Hotels, Inc., 65 Haw. 370, 652 P.2d 625, 631 (1982)). In Gardner v. Loomis Armored, Inc., 128 Wn.2d 931, 936, 913 P.2d 377 (1996), we established a framework for discerning a clear mandate of public policy. What constitutes such a clear mandate is a question of law. See Dicomes v. State, 113 Wn.2d 612, 617, 782 P.2d 1002 (1989).
We have generally allowed public policy tort actions in four situations: (1) where employees are fired for refusing to commit an illegal act; (2) where employees are fired for performing a public duty or obligation; (3) where employees are fired for exercising a legal right dr privilege; and (4) where employees are fired in retaliation for reporting employer misconduct. See Gardner, 128 Wn.2d at 936 (quoting Dicomes, 113 Wn.2d at 618). The touchstone of these exceptions is whether the employer’s discharge violates some public rather than some private interest. See Dicomes, 113 Wn.2d at 618 (“Although there is no precise line of demarcation dividing matters that are . . . public . . . from matters purely personal, ... a matter must strike at the heart of a citizen’s social rights, duties, and responsibilities . . . .”) (quoting Palmateer v. International Harvester Co., 85 Ill. 2d 124, 421 N.E.2d 876, 52 Ill. Dec. 13 (1981)).
The majority discerns a “clear mandate of public policy” from the very statute its opinion effectively undercuts. If the public policy mandate of CBAs and PERC is so clear, the majority should simply allow that public policy to be applied as the Legislature envisioned in Kelly Smith’s case. *823Instead, the majority appears to suggest only the judiciary knows best.
Finally, in this case, the majority purports to short circuit the process created by the Legislature to determine if a violation of public policy has occurred. Thus, public employees need not exhaust either civil service or CBA remedies to determine if they were terminated “for cause.” Rather, the courts now become available to any public employee claiming wrongful treatment. The courts are substituted for PERC or arbitrators under CBAs. This unfathomable extension of judicial power, heedless of any restraint, is not only unsupported in law, but also positively dangerous to public employers and employees. The expertise of PERC and labor arbitrators may be freely disregarded in favor of court actions before judges whose expertise in public labor law certainly is not as great. Again, we rejected this argument in Reninger only to see it now revived by the majority without the slightest attention being paid to principles of stare decisis. See Reninger, 134 Wn.2d at 450.
CONCLUSION
Our prior case law on the scope of the common law tort of wrongful discharge in violation of public policy broadly hinted the tort is confined to at-will employment because civil service statutory protections and the provisions of CBAs appropriately protected employee job security. We should expressly hold the common law tort is available only to employees who are terminable-at-will, and affirm the trial court decisions in favor of Bates.
Guy, C.J., concurs with Talmadge, J.

Public policy “ ‘concerns what is right and just and what affects the citizens of the State collectively.’ ” Roberts v. Dudley, 92 Wn. App. 652, 659, 966 P.2d 377 (1998) (quoting Dicomes v. State, 113 Wn.2d 612, 618, 782 P.2d 1002 (1989)).


This is not to say that an employee’s civil service or CBA protections somehow forestall a cause of action specifically created by statute. For example, in Riccobono v. Pierce County, 92 Wn. App. 254, 265-66, 966 P.2d 327 (1998), the court held a county employee with civil service and collective bargaining remedies was entitled to sue for wrongful discharge under RCW 49.60, Washington’s law against discrimination, without exhausting civil service or CBA remedies. Where the Legislature has created general statutory protections for employees, employees who are beneficiaries of civil service or CBA protection are still entitled to such remedies in court.